Citation Nr: 1420420	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-42 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for musculoskeletal problems.  

3.  Entitlement to service connection for lung problems.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967, including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Additional medical records were submitted to the RO after it issued the statement of the case.  However, these records are not pertinent as they do not relate to the issue decided on appeal.  Therefore a waiver of Agency of Original Jurisdiction (AOJ) review is not necessary, and the Veteran's claim may be adjudicated without further delay.  See 38 C.F.R. § 20.1304(c) (2013).  

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals no documents pertinent to this decision.

The claims file includes a January 2012 deferred rating decision indicating that the regional office should invite a claim for service connection for a heart condition based on VA medical center treatment records showing a diagnosis of coronary artery disease.  However, it is not clear whether such action was taken.  Because the issue of entitlement to service connection for a heart condition has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for musculoskeletal problems and lung problems are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Current malaria or its residuals have not been shown.  Malaria has not been shown to have been present in service, nor was it shown to a compensable degree within 1 year following separation. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for malaria have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in January 2007.  

The Board finds that the RO's communications regarding entitlement to service connection for malaria, discussed above, have not resulted in prejudice to the Veteran.  The issue of service connection for malaria was addressed in the statement of the case, the Veteran included argument regarding this issue in his Form 9, and the Veteran's representative recognized that the issue was on appeal in its January 2012 statement of accredited representative.  Additionally, the most recent communication from the RO to the Veteran regarding this issue in January 2010 informed the Veteran that service connection for malaria was on appeal.  There is therefore no indication that the Veteran has withheld evidence or argument because he was under the impression that the issue of entitlement to service connection for malaria was not on appeal.  Accordingly, VA has satisfied its duty to notify.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records and associated additional private treatment records provided by the Veteran with the claims file.  An examination addressing malaria is not necessary because, as discussed below, the Veteran does not currently suffer from malaria or its residuals or persistent or recurrent symptoms thereof.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Moreover, there were no signs of symptoms of malaria reported in the service treatment records.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.

II.  Merits

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for malaria may be presumed as a tropical disease if shown to be present to a compensable degree within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts that he was treated for malaria while in Vietnam and that service connection for malaria is warranted.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Treatment records do not include a diagnosis of malaria or identified residuals of malaria during the appeal period or since service.  While the Veteran is competent to testify to observable symptoms, he has not identified any current symptoms that he associates with malaria nor has he asserted that he currently suffers from malaria.  Even assuming that the Veteran had malaria like symptoms in service, he is required to present evidence of malaria or its residuals during the appeal period.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (discussing a claimant's responsibility under 38 U.S.C.A. §  5107(a) to provide evidence in support of a claim).  As there is no evidence that the Veteran has had malaria or its residuals or persistent or recurrent symptoms thereof during the appeal period, neither service connection for malaria nor a VA examination is warranted.  See McClain, 21 Vet. App.at 321; McLendon, 20 Vet. App. at 81-82.  Specifically, service treatment records including the separation physical examination are without symptoms or signs of malaria.  No pertinent history was recorded at the time of discharge.  In the years since service there are no signs of recurrence of malaria, nor is there any evidence of any residuals.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for malaria.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for malaria is denied.  


REMAND

Remand is necessary to provide the Veteran with VA examinations addressing whether his musculoskeletal and lung problems are related to service.  Regarding his musculoskeletal problems, the Veteran reports muscle weakness and occasional muscle dysfunction, which he attributes to in-service exposure to herbicides.  Additionally, degenerative changes of the Veteran's spine have been noted, including in January 1989 and May 2007.  Service treatment records show treatment for back pain in January 1966.  The Board finds that an examination is warranted to address whether any of the Veteran's musculoskeletal problems are related to service.  See McLendon, 20 Vet. App. at 81-83.  

Regarding lung problems, the Veteran reports shortness of breath and has a history of histoplasmosis.  The Veteran asserts that his only exposure to the fungus that causes histoplasmosis occurred in service.  The Board finds that an examination is warranted as to lung problems, to include histoplasmosis and its residuals.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to identify any VA or private treatment received for musculoskeletal or lung problems since December 2009 and enclose the necessary authorization form.  Any identified records must be obtained and associated with the claims file.  

2.  After any identified records are obtained and associated with the claims file, schedule the Veteran for a VA examination to address his musculoskeletal problems and provide the examiner with the claims file.  The examiner must review the claims file and document such consideration.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  All indicated tests and studies should be performed.  The examiner is advised that in-service exposure to herbicides is conceded.  The examiner is asked to:  

(a)  Interview the Veteran regarding the history of his musculoskeletal problems and record the information in the examination report.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account in formulating the requested opinions.  

(b)  Examine the Veteran and diagnose any musculoskeletal disorders, including but not limited to any spinal conditions and any conditions resulting in muscle weakness or dysfunction.  

(c)  For each diagnosed musculoskeletal disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the musculoskeletal disorder had onset during or is caused by the Veteran's military service, including but not limited to in-service exposure to herbicides and January 1966 treatment for back pain.  

3.  After any identified records are obtained and associated with the claims file, schedule the Veteran for a VA examination to address his lung problems and provide the examiner with the claims file.  The examiner must review the claims file and document such consideration.  The examiner must provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.  All indicated tests and studies should be performed.  The examiner is advised that in-service exposure to herbicides is conceded.  The examiner is asked to:  

(a)  Interview the Veteran regarding the history of his lung problems and exposure to environments associated with the fungus that causes histoplasmosis and record the information in the examination report.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account in formulating the requested opinions.  

(b)  Examine the Veteran and diagnose any lung disorders, including but not limited to any residuals of histoplasmosis and any conditions resulting in shortness of breath.  

(c)  For each diagnosed lung disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the lung disorder had onset during or is caused by the Veteran's military service, including but not limited to in-service exposure to herbicides and asserted exposure to the fungus that causes histoplasmosis.  

4.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, implement corrective procedures at once.  

5.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


